J-A16016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHNATHAN1 SAVAGE                          :
                                               :
                       Appellant               :   No. 1646 EDA 2020

       Appeal from the Judgment of Sentence Entered December 13, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001056-2017


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                              FILED JULY 21, 2022

        Johnathan Savage (Appellant) appeals from the judgment of sentence 2

entered in the Philadelphia County Court of Common Pleas after his jury

convictions for robbery, burglary, person prohibited from possession of



____________________________________________


1  Appellant’s first name is spelled both “Johnathan” and “Jonathan” in various
filings.

*   Retired Senior Judge assigned to the Superior Court.

2 Appellant’s notice of appeal states that the appeal is from the order entered
on “December 13, 2018” and that his post-sentence motion was denied in
April of 2020. Appellant’s Notice of Appeal, 8/24/20 (emphasis added).
However, a review of the record reveals the judgment of sentence was entered
on December 13, 2019. Upon this Court’s order to show cause why this
appeal should not be quashed as untimely or improperly filed, Appellant
explained that his notice of appeal contained a typographical error and he was
appealing from the December 13, 2019, “sentencing order,” made final after
the denial of his post-sentence motions. See Appellant’s Response to Rule to
Show Cause, 10/1/20, at 1. The caption has been corrected accordingly.
J-A16016-22



firearms, carrying a firearm without a license, and conspiracy.3      Appellant

argues the trial court erred when it denied his motion in limine to admit expert

witness testimony and allowed his co-conspirators to testify at trial. For the

reasons below, we affirm.

       Appellant’s convictions stem from a December 11, 2016, burglary of the

familial home of Ninja Barnes, Jamil Barnes, and their son I.B. Trial Ct. Op.

7/5/21, at 2.      “[B]efore 9:30 p.m.[,]” two men, later identified as Justin

Savage4 and Marvel Grierson, knocked on the door of the Barnes’s home on

Devereaux Street in Philadelphia, Pennsylvania. Id. at 2-3. I.B. asked who

was at the door and one of the men said, “G[5] or Johnathan.” Id. at 2. I.B.

opened the door and two masked gunmen came into the home. Id. During

the incident, Grierson sustained a gunshot wound to his leg and both men fled

the home “toward a waiting sedan . . . driven by a third male[.]” Id. at 4.

After the crime, video surveillance footage from Hahnemann hospital showed

an individual, later identified as Appellant, taking Grierson to the emergency

room for treatment of his gunshot wound. See id. at 5.



____________________________________________


3 18 Pa.C.S. §§ 3701(a)(1)(ii), 3502(a)(1), 6105(a)(1), 6106(a)(1), 903,
respectively.

4 Appellant and Justin Savage are “close relative[s.]”         N.T. Jury Trial,
10/11/19, at 42.

5 The Barnes family also knew Appellant by the nickname “G.” Trial Ct. Op.
at 2.


                                           -2-
J-A16016-22



        A few hours after the incident, the Barnes family viewed two videos, one

from a neighbor’s security camera showing the three perpetrators shortly

before the incident and as they fled the scene, and the other from Hahnemann

Hospital shortly after the burglary. N.T. Jury Trial, 10/9/19, at 12-13, 27.

After viewing these videos, Mr. and Mrs. Barnes identified Appellant, a family

friend for over two decades and employee of Mr. Barnes for three years, as

the third perpetrator. Trial Ct. Op. at 5.

        Appellant was arrested on December 16, 2016, and charged with, inter

alia, robbery, burglary, person prohibited from possession of firearms,

carrying a firearm without a license, conspiracy, aggravated assault, and

unlawful restraint.6 Prior to trial, Appellant filed a motion in limine, requesting

to admit the testimony of Suzanne Mannes, PhD, a purported expert in the

area of eyewitness testimony. Appellant’s Motion In Limine to Admit Expert

Testimony, 12/23/18, at 3-4 (unpaginated).          After a February 1, 2019,

evidentiary hearing, the trial court denied Appellant’s motion.       See Order,

2/1/19.

        This case proceeded to a jury trial on October 8, 2019.                The

Commonwealth presented the testimony of, inter alia, Appellant’s co-

conspirators, Justin Savage and Grierson.        Both men testified, by way of




____________________________________________


6   18 Pa.C.S. §§ 2702(a), 2902(a)(1).


                                           -3-
J-A16016-22



reading their guilty plea colloquies,7 that they conspired with Appellant to

commit the December 11, 2016, burglary and robbery of the Barnes family.

N.T. Jury Trial, 10/10/19, at 144-49; N.T., 10/11/19, at 21-39.

       The jury found Appellant guilty of robbery, burglary, person prohibited

from possession of firearms, carrying a firearm without a license, and

conspiracy, and not guilty of aggravated assault and unlawful restraint. On

December 13, 2019, the trial court sentenced Appellant to an aggregate term

of 33 to 66 years’ incarceration.

       Appellant filed a post-sentence motion8 challenging the weight of the

evidence and the discretionary aspects of his sentence.        Appellant’s Post-

Sentence Motion, 12/21/19, at 1, 6. The motion was denied by operation of

law on April 19, 2020. See Docket Entry, 4/19/20. On August 24, 2020,

Appellant filed a notice of appeal.

       This Court subsequently issued a rule to show cause why Appellant’s

appeal, submitted more than 30 days after the trial court denied his post-

sentence motion, should not be quashed as untimely.            Appellant filed a

____________________________________________


7 Grierson pled guilty to robbery, burglary, and conspiracy. N.T., 10/10/19,
at 138. Savage pled guilty to robbery, burglary, aggravated assault, and
conspiracy. N.T., 10/11/19, at 16.

8 Appellant also filed a pro se “Motion for Post-Trial Relief” prior to sentencing
on November 22, 2019, which the trial court did not consider.                 See
Commonwealth v. Williams, 241 A.3d 353, 354 n.1 (Pa. Super. 2020)
(hybrid representation is not permitted in Pennsylvania and courts will not
accept pro se motions when a defendant is represented by counsel) (citation
omitted).


                                           -4-
J-A16016-22



response, asserting that the clerk of courts failed to enter an order denying

his post-sentence motion by operation of law on the docket.         Appellant’s

Response to Rule to Show Cause, 10/23/20, at 1-2. Our review of the record

reveals that although an order denying Appellant’s post-sentence motion by

operation of law was entered on the docket, there is no indication that the

order was ever sent to Appellant as required by Pa.R.Crim.P. 720(B)(3)(c).

See id. (“When a post-sentence motion is denied by operation of law, the

clerk of courts shall [ ] enter an order on behalf of the court, and . . . shall

serve a copy of the order on the” parties); see also Pa.R.Crim.P. 114(C)(2)(c)

(mandating that docket entries of orders entered by the trial court contain,

inter alia, “the date of service of the order or court notice”). Because this

constitutes a breakdown in the operation of the courts, we decline to quash

Appellant’s appeal as untimely.    See Commonwealth v. Perry, 820 A.2d

734, 735 (Pa. Super. 2003) (“where the clerk of courts does not enter an order

indicating that the post-sentence motion is denied by operation of law and

notify the defendant of same, a breakdown in the court system has occurred

and we will not find an appeal untimely under these circumstances”);

Commonwealth v. Braykovich, 664 A.2d 133, 138 (Pa. Super. 1995)

(excusing facially untimely notice of appeal where clerk of courts failed to

notify defendant that post-sentence motions were by operation of law, under

predecessor to Pa.R.Crim.P. 720(B)(3)(c)).

      Appellant subsequently complied with the trial court’s order to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

                                     -5-
J-A16016-22



1925(b), wherein he challenged:            (1) the trial court’s exclusion of expert

witness testimony; (2) the sufficiency of the evidence; (3) the admission of

co-conspirator testimony; (4) the admission of testimony from the prosecutor

who handled co-conspirator’s guilty pleas; (5) the weight of the evidence; and

(6) the discretionary aspects of the imposed sentence. Appellant’s Statement

of Errors Complained of On Appeal, 3/22/21, at 1-6.

       Appellant raises the following claims on appeal:

       1. Did the trial court abuse its discretion by excluding Appellant’s
          proposed expert on eyewitness misidentification?

       2. Did the trial court violate Appellant’s due process right to
          present a complete defense by excluding Appellant’s proposed
          expert witness on eyewitness misidentification?

       3. Did the trial court abuse its discretion by allowing            the
          government to call all of Appellant’s co[-]defendants          and
          having the trial prosecutor cross examine them to testify      that
          they had pleaded guilty including that they conspired          with
          Appellant?

Appellant’s Brief at 4.9

       As all of Appellant’s claims challenge the admission of evidence,

       [appellate courts] apply an evidentiary abuse of discretion
       standard of review. The admission of evidence is committed to
       the sound discretion of the trial court, and a trial court’s ruling
       regarding the admission of evidence will not be disturbed on
       appeal unless that ruling reflects manifest unreasonableness, or

____________________________________________


9 Appellant has, therefore, waived the other claims raised in his 1925(b)
statement. See Pa.R.A.P. 2119(a), (c) (argument must have discussion of
pertinent authority and appropriate citation to the record); Commonwealth
v. Sipps, 225 A.3d 1110, 1116 (Pa. Super. 2019) (failure to adequately
develop argument results in waiver of claims) (citations omitted).


                                           -6-
J-A16016-22


      partiality, prejudice, bias, or ill-will, or such lack of support to be
      clearly erroneous.

Commonwealth v. Moser, 999 A.2d 602, 605 (Pa. Super. 2010) (citation

omitted). We review a challenge to a trial court’s ruling on a motion in limine

by the same standard as the admission of evidence at trial. Id.

      In his first claim, Appellant argues that the trial court abused its

discretion when it denied his motion in limine to admit purported expert

witness testimony regarding eyewitness misidentification. Appellant’s Brief at

40. Appellant maintains that the trial court erred when it concluded that “none

of the factors” relevant to a potential misidentification were present here.

Appellant’s Brief at 46-47.      Appellant contends that the Commonwealth

“depended solely or primarily” on eyewitness identification and this evidence

was “critical” to its case. Id. at 49 (internal quotation marks omitted). He

further argues that there is not an “abundance of circumstantial evidence[,]”

non-identification evidence, or substantial corroborating evidence that could

connect Appellant to the neighbor’s security footage. Id. at 48, 50, 52-53.

Appellant then avers that the trial court “did not cautiously cross-examine Dr.

Mannes in a brief, unbiased manner” as it should have. Id. at 41. Instead,

he insists the trial court examined Dr. Mannes “for approximately four times

as long as” the Commonwealth and “asked questions and made statements

that only helped” the Commonwealth. Id. at 42.

      To determine if evidence is admissible, the trial court must first

determine if it is relevant. Pa.R.E. 402; Commonwealth v. Bergen, 142

A.3d 847, 850 (Pa. Super. 2016). Evidence is relevant when it has

                                       -7-
J-A16016-22



       any tendency to make a fact more or less probable than it would
       be without the evidence[,] and the fact is of consequence in
       determining the action. Pa.R.E. 401(a), (b). However, pursuant
       to Rule 403, “[t]he court may exclude relevant evidence if its
       probative value is outweighed by a danger of . . . confusing the
       issues [or] misleading the jury[.]” Pa.R.E. 403.

Bergen, 142 A.3d at 850 (some internal quotation marks omitted).

       When expert testimony is at issue, we are guided by Pennsylvania Rule

of Evidence 702, which states a witness qualified as an expert “may testify in

the form of an opinion or otherwise if . . . the expert's scientific, technical, or

other specialized knowledge is beyond that possessed by the average

layperson[,] will help the trier of fact to understand the evidence or to

determine a fact in issue[, and their] methodology is generally accepted in the

relevant field.” Pa.R.E. 702(a)-(c).

       In support of his argument, Appellant compares the current matter to

the following cases: Commonwealth v. Thomas, 215 A.3d 36 (Pa. 2019);10

Commonwealth v. Walker, 92 A.3d 766 (Pa. 2017); Commonwealth v.

Brown, 200 A.3d 986 (Pa. Super. 2018); and Commonwealth v Selenski,

158 A.3d 102 (Pa. Super. 2017). Appellant’s Brief at 41-53. However, it is

clear the controlling case concerning the admission of expert testimony on

eyewitness     misidentification     is   Walker.   We    conclude    Walker     is

distinguishable on the facts.


____________________________________________


10The defendant in Thomas offered the same expert witness, Dr. Mannes, on
a similar basis as Appellant. See Thomas, 215 A.3d at 48.


                                           -8-
J-A16016-22



      In Walker, the appellant was accused of committing two gunpoint

robberies. Walker, 92 A.3d at 769. In the first robbery, he held three victims

at gunpoint. Id. 769-70. Two of the victims identified the appellant from

photo arrays and one of those same victims identified the appellant at a later

in-person line-up. Id. at 770. During the second robbery, two victims were

held at gunpoint, and both later identified the appellant as the perpetrator

after viewing photo arrays. Id. “The sole evidence connecting [the a]ppellant

to the robberies was eyewitness identification by the victims.” Id.

      Walker filed a motion in limine to admit expert testimony regarding the

fallibility of eyewitness identification. Walker, 92 A.3d at 770-71. The trial

court denied the motion, stating Pennsylvania case law held that expert

testimony concerning eyewitness identification was inadmissible because it

would have an “unwarranted appearance of authority on the eyewitness’s

credibility[.]” Id. at 771. The appellant was subsequently convicted of the

second robbery, but acquitted of the first. Id. A panel of this Court affirmed

the appellant’s judgment of sentence on direct appeal. Id. at 772.

      The Pennsylvania Supreme Court granted allocatur review “to consider

whether a trial court may permit, in its discretion, the testimony of an expert

in the field of eyewitness identification.” Walker, 92 A.3d at 772. Walker

argued that certain factors were relevant to make jurors “aware of the

variables that impact eyewitness accuracy” and they were “critical to ‘a fair

adjudication of the truth.’” Id. at 774. The factors include:




                                     -9-
J-A16016-22


      (1) the phenomenon of ‘weapons focus’; (2) the reduced reliability
      of identification in cross-racial identification cases; (3) the
      significantly decreased accuracy in eyewitness identifications in
      high-stress/traumatic criminal events; (4) increased risk of
      mistaken identification when police investigators do not warn a
      witness, prior to viewing a photo array or line up, that the
      perpetrator may or may not be in the display; and (5) the lack of
      a strong correlation between witness statements of confidence
      and witness accuracy.

Id. at 773. Our Supreme Court agreed and concluded

      such expert testimony on the limited issue of eyewitness
      identification as raised in this appeal may be admissible, at the
      discretion of the trial court, and assuming the expert is qualified,
      the proffered testimony relevant, and will assist the trier of fact. .
      . . The admission must be properly tailored to whether the
      testimony will focus on particular characteristics of the
      identification at issue and explain how those characteristics call
      into question the reliability of the identification. . . .

Id. at 792.

      Further, the Court opined that to have the evidence admitted,

      the defendant must make an on-the-record detailed proffer to the
      court, including an explanation of precisely how the expert’s
      testimony is relevant to the eyewitness identifications under
      consideration and how it will assist the jury in its evaluation. The
      proof should establish the presence of [the above] factors . . .
      which may be shown to impair the accuracy of eyewitness
      identification in aspects which are (or to a degree which is) beyond
      the common understanding of laypersons.

Id.

      We agree with the trial court’s conclusion that none of the Walker

factors were present in the case before us. Trial Ct. Op. at 20, 22. First, we

note that although Appellant offered Dr. Mannes’ testimony to show that the

eyewitness identification was unreliable based on Walker, her testimony

amounted to observations that the length of the videos were short, and the

                                     - 10 -
J-A16016-22



videos’ quality did not show full and unobstructed views of Appellant’s face.

N.T., 2/1/19, at 75, 77. Dr. Mannes opined that she was “not sure” that the

videos had enough information for a person to have a “detailed impression”

of the individuals in the videos, but admitted this is something the jurors could

“[p]ossibly” assess from viewing the videos themselves. Id. at 93.

      Regarding the Walker factors, since Appellant never entered the home,

the victims would not have been distracted by the presence of a weapon, nor

would they have misidentified him based on his presence during a traumatic

event. See Walker, 92 A.3d at 773. Moreover, there was no cross-racial

identification issue, the police did not present a photo array or line up, and

the trial court did not believe the confidence in the victims’ identifications

impacted their accuracy since the victims knew Appellant for nearly three

decades prior to the incident. See id.; Trial Ct. Op. at 22-23.

      The remaining cases Appellant cites are also distinguishable for similar

reasons. See Thomas, 215 A.3d at 50 (trial court did not err in excluding

expert testimony on eyewitness identification because eyewitness testimony

was not the primary evidence of defendant’s guilt); Brown, 200 A.3d at 991

(trial court did not abuse its discretion when it excluded expert witness

testimony on eyewitness identification because the Commonwealth offered

independent corroborating evidence); Selenski, 158 A.3d at 116 (trial court

did not abuse its discretion when it excluded expert testimony regarding

eyewitness     identification   because       the   Commonwealth      presented




                                     - 11 -
J-A16016-22



circumstantial evidence and “was not solely or primarily dependent” on

eyewitness identification).

      Further, the Commonwealth offered other corroborating evidence, such

as the distinct clothing Appellant wore in the hospital surveillance video, the

car jointly owned by Appellant and Justin Savage, and the blood in the

backseat of the car that belonged to Grierson. Trial Ct. Op. at 23. Appellant

failed to demonstrate an abuse of discretion since the evidence supported the

trial court’s determination that Dr. Mannes’ testimony was not relevant, would

not aid the jury, and where the Commonwealth was not relying “solely or

primarily” on eyewitness identification. See Walker, 92 A.3d at 787.

      Appellant also argues the trial court “did not cautiously cross-examine

Dr. Mannes in a brief, unbiased manner” as it should have. Appellant’s Brief

at 41.   In support of this argument, Appellant cites Commonwealth v.

Seabrook, 379 A.2d 564, 568 (Pa. 1977).          In Seabrook, the appellant

argued the trial court abused its discretion when it showed “pro-prosecution

bias” while it questioned a witness during a suppression hearing. Id. at 566.

Ultimately the Pennsylvania Supreme Court concluded the trial court did not

abuse its discretion because the questioning (1) occupied “three and one-half

pages in a 107 page record[;]” (2) drew rational inferences from the evidence;

and (3) asked questions which “did the Commonwealth’s case no good.” Id.

at 568 (footnote omitted).

      Upon review of the record, we conclude the trial court did not abuse its

discretion when it examined Dr. Mannes. While the trial court engaged in a

                                    - 12 -
J-A16016-22



lengthy examination of the witness, a review of the transcript demonstrates it

did so to seek an explanation of how her expertise was relevant to the salient

facts, and to clarify her research methods and sources, a topic which neither

party adequately questioned her. N.T., 2/1/19, at 85-99. The length of the

trial court’s questioning does not, alone, reflect an abuse of discretion. See

Seabrook, 379 A.2d at 567-68 (It is proper for a trial court to question a

witness regarding facts “which did not appear from either counsel’s

examination[.]” A trial court has a duty to “ascertain the truth” in criminal

proceedings, which may “necessitate[ ] interrogation of witnesses to clear up

some doubtful fact”) (citations and internal quotation marks omitted). Like

Seabrook, the nature of the trial court’s questions also no not reflect a bias

towards any one party.       Instead, the examination illustrated a thorough

inquiry into the usefulness of Dr. Mannes’ specific claimed expertise. Thus,

no relief is due on Appellant’s first issue.

      In his second claim, Appellant argues that the trial court deprived him

of his right to due process by not allowing him to present a “complete defense”

when it excluded expert witness testimony. Appellant’s Brief at 54. Appellant

avers that Dr. Mannes’ testimony “could have given [the] jury a scientific,

professional perspective . . . about why” the eyewitness testimony was

“inherently unreliable.”     Id. at 57.        Appellant insists that absent this

testimony, the jury had no basis “beyond the word of [his] counsel” that the

identification testimony may have been unreliable. Id. at 58.




                                      - 13 -
J-A16016-22



       We agree with the trial court’s determination that the Pennsylvania

Supreme Court’s Walker decision does not “grant carte blanch to admission

of expert testimony.”       Trial Ct. Op. at 16.   To the contrary, the Walker

decision limits the admission of such testimony and leaves the decision of

admissibility to the trial court’s discretion. See Walker, 92 A.3d at 792. For

the reasons stated above, we conclude the trial court did not abuse its

discretion when it excluded irrelevant evidence that would not aid the jury in

its fact-finding duties. No relief is due.11

       In his final argument, Appellant avers the trial court abused its

discretion when it allowed his co-defendants to testify that they pled guilty


____________________________________________


11  We note this Court’s recent decision, Commonwealth v. Robinson, __
A.3d __, 1127 EDA 2021 (Pa. Super. June 27, 2022), addresses expert
testimony concerning eyewitness identification. In Robinson, another panel
of this Court granted the defendant a new trial on post-conviction review after
it concluded counsel was ineffective for not offering eyewitness identification
expert testimony based on the following: (1) the Commonwealth’s case was
based “solely or primarily” on eyewitness identification; (2) the Walker
factors were present; (3) counsel for the defendant raised a misidentification
defense; and (4) as a result, the defendant was prejudiced by counsel’s
actions. Robinson, __ A. 3d__, __, 1127 EDA 2021, at 11, 12-13 n.4, 16.
The panel emphasized the “limited nature” of the decision, stating that while
expert testimony on eyewitness identification is permitted, it is not required.
Id. at 24.

      Robinson is distinguishable both procedurally and factually from the
present matter. Here, Appellant has raised a challenge to the trial court’s
discretion when it did not admit Dr. Mannes’ testimony, whereas the
defendant in Robinson challenged counsel’s ineffectiveness for failing to call
an expert witness.     Further, as discussed supra, the Commonwealth
presented additional evidence of Appellant’s guilt and the factors outlined in
Walker are not present.


                                          - 14 -
J-A16016-22



and conspired with Appellant to commit the offenses charged.          Appellant’s

Brief at 58. Appellant maintains this evidence was inadmissible as unfairly

prejudicial by demonstrating to the jury “the case against [him] had already

twice been proven beyond a reasonable doubt.” Id. at 59. Appellant also

insists the trial court’s warning to both co-defendants pertaining to perjury

“unduly influenced them” to change their testimony. Id. at 60-61.

      Preliminarily, the Commonwealth contends Appellant’s challenges to the

admission of his co-defendants’ testimony are waived. See Commonwealth’s

Brief at 51-53. First, it insists that Appellant did not raise specific objections

at trial on the basis that the testimony was unfairly prejudicial or that the

court’s perjury warnings were inappropriate. Commonwealth’s Brief at 50-51.

Moreover, it asserts Appellant’s claim that the trial court abused its discretion

when it warned his co-defendants of the potential consequences of perjury is

also waived because Appellant failed to include this claim in his Pa.R.A.P.

1925(b) statement. Commonwealth’s Brief at 53. Upon our own review, we

agree with the Commonwealth that Appellant failed to preserve, in the trial

court, either of these issues he now raises on appeal. See N.T., 10/10/19, at

142 (counsel objects to reading of Grierson’s plea colloquy based on hearsay

grounds); N.T., 10/11/19, at 20 (counsel objects to reading of Justin Savage’s

plea colloquy based on hearsay and confrontation clause grounds); see also

Appellant’s Statement of Errors Complained of On Appeal at 1-6.             Thus,

Appellant’s arguments here are waived for our review. See Pa.R.A.P. 302(a)

(“Issues not raised in the trial court are waived and cannot be raised for the

                                     - 15 -
J-A16016-22



first time on appeal.”); Pa.R.A.P. 1925(b)(4)(vii) (issues not included in a

1925(b) statement are waived); Commonwealth v. McGriff, 160 A.3d 863,

873 (Pa. Super. 2017) (concluding challenges to the admissibility of evidence

were waived when the appellant did not make timely and specific objections

in the trial court).

       In any event, had Appellant preserved his objection that the admission

of his co-defendants’ testimony was unfairly prejudicial, we would rest on the

trial court’s opinion:12

              By its very nature, the testimony of both co-defendants was
       relevant to prove Appellant’s secret participation in the conspiracy
       to rob and assault the Barnes’ family members in their home.
       Each defendant was subjected to examination before the jury by
       all parties through their counsel. Thus, this admissible evidence
       far outweighed any prejudicial impact because it supported
       identification of Appellant as a perpetrator. As such, Appellant
       was not unduly prejudiced.

Trial Ct. Op. at 26.

       Judgment of sentence affirmed.




____________________________________________


12  The trial court did not address Appellant’s assertion that it improperly
influenced the testimony of his co-defendants. We pass no judgment on this
waived claim.


                                          - 16 -
J-A16016-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2022




                          - 17 -